Citation Nr: 9912303	
Decision Date: 05/04/99    Archive Date: 05/12/99

DOCKET NO.  95-02 713A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a compensable disability rating on appeal from 
the initial grant of service connection for a calcaneal bone 
spur, right foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Rolfe, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1982 to July 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1994 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that, in pertinent part, granted 
service connection for a calcaneal bone spur of the right 
foot, assigning a noncompensable evaluation.  The veteran 
also perfected appeals on the issues of entitlement to 
service connection for nasal polyposis and entitlement to a 
higher evaluation for service-connected dysthymic disorder, 
evaluated originally as 10 percent disabling and currently 
evaluated at 50 percent.  The veteran withdrew these issues 
from appeal in written statement received in January 1996.

In this decision, the Board has recharacterized the issues on 
appeal in order to comply with the recent opinion by the 
United States Court of Appeals for Veterans Claims (formerly 
the U.S. Court of Veterans Appeals) (Court) in Fenderson v. 
West, 12 Vet. App. 119 (1999).


FINDINGS OF FACT

1.  The appellant's claim is plausible, and sufficient 
evidence for an equitable disposition has been obtained.

2.  From November 1993 to October 1995, the veteran's right 
calcaneal spur was manifested by pain on the bottom of the 
right foot and occasional limping gait, without objective 
indications of limitation of function.

3.  From October 1995 until the veteran's surgery in February 
1996, the veteran's right calcaneal spur was manifested by 
swelling, trigger points, tenderness, and muscle spasm, with 
pain present most of the time, and exacerbated by standing, 
walking, and upon arising, comparable to, but not greater 
than, marked limitation of motion.

4.  From April 1996, the veteran's right calcaneal spur is 
manifested by pain on arising and with prolonged standing or 
walking, without limitation of motion or any swelling or 
muscle spasm, comparable to, but not greater than, moderate 
limitation of motion.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for right 
calcaneal spur from November 1993 to October 1995, are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.7, 4.40, 4.45, 4.71, 4.71a, Diagnostic Codes 5015, 5271 
(1998).

2.  The criteria for a 20 percent evaluation, and no more, 
for right calcaneal spur are met from October 1, 1995, to 
January 31, 1996.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71, 4.71a, Diagnostic Codes 
5015, 5271 (1998).

3.  The criteria for a 10 percent evaluation, and no more, 
for right calcaneal spur are met, from April 1, 1996.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 
4.40, 4.45, 4.71, 4.71a, Diagnostic Codes 5015, 5271 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Factual Background

The veteran's service medical records show that he complained 
in January 1987 of pain in the right foot of one month's 
duration, following a road march.  The assessment was rule 
out stress fracture of the right foot.  X-rays were within 
normal limits.  Physical examination showed tenderness to the 
third metatarsal region.  A bone scan was done in February 
1987, and it showed a small dense abnormal concentration in 
the distal and anterior surface of the right calcaneus, which 
may be at the navicular calcaneal articulation.

The veteran filed his initial claim for service-connected 
compensation in November 1993.  In December 1993, the veteran 
underwent a VA examination.  The veteran said he had pain on 
the bottom of his right foot, and he limped at times.  He 
reported no time lost from work as a result of his right 
foot, but did report time lost because of a sinus condition.  
The examiner stated that physical examination showed a 
possible bone spur of the right calcaneal area.  There was no 
indication of limited motion, painfulness, or tenderness of 
the right heel.  X-rays dated in December 1993 showed a small 
calcaneal spur of the right foot.  Although the veteran had 
not claimed entitlement to service connection for the bone 
spur, the RO granted the veteran noncompensable service-
connection for a calcaneal bone spur of the right foot in an 
April 1994 rating decision.  The veteran appealed the 
noncompensable evaluation.

The veteran thereafter submitted treatment records from Dr. 
F. Sanchez, dated from June 1994 to January 1995.  Among the 
treatment records were two records of complaints relating to 
calcaneal spurs.  In early August 1994, the veteran 
complained of pain in both heels, left greater than right, 
radiating to his knees usually when walking.  He reported no 
history of trauma.  On examination, the calcaneal area was 
tender, left greater than right, with no redness or swelling.  
X-rays were said to show spurs, larger on the right than the 
left.  The diagnosis was bilateral calcaneal spurs.  He was 
advised to use ice on the heels as needed and calcaneal heel 
supports.  In late August 1994, he was seen again with 
complaints of pain of both calcaneus spurs, left greater than 
right, with tenderness but no redness.

VA outpatient treatment records from January 1994 to January 
1995 contained no complaints or treatment for his right foot.

The veteran submitted medical records from David E. Golden, 
D.P.M., detailing treatments in October 1995.  On October 5, 
the right plantar heel was swollen tight.  There was palpable 
heel irregularity.  The assessment was acute plantar 
fasciitis, bilateral, primary heel spurs, right greater than 
left.  One week later, the veteran was seen again.  He had 
right plantar heel pain and decreased swelling of the right 
foot.  He had two trigger spots on the right and contiguous 
soreness.  He continued to receive treatment for acute 
plantar fasciitis and anterior myositis secondary to muscle 
spasm in October 1995.  In January 1996, Dr. Golden provided 
a statement to the effect that the veteran had been under his 
care since October 5, 1995, with a chief complaint of pain in 
both feet, which had led to compensating and shifting his 
weight, causing secondary knee and hip pain.  Dr. Golden 
reported that the pain in his heel and arch was present most 
of the time, and worse upon rising, after standing on his 
feet, and when walking.  The doctor reported that this 
affected the veteran's ability to do work on his feet for a 
length of time without pain in one or both feet.  The 
condition was responding minimally to conservative care.

In February 1996 the veteran underwent outpatient surgery at 
VAMC Miami for his right foot condition.  An x-ray prior to 
surgery showed spur formation at the posterior inferior 
aspect of the right calcaneus.  There was no fracture or 
dislocation, and the joint mortise of the foot appeared 
intact.  A February 1996 follow-up noted that the veteran was 
3 days status post medial plantar fascia release of the right 
foot.  The veteran was trying to walk, with some discomfort.  
There was no erythema or edema, and sutures were intact.  The 
veteran was seen in March 1996, and he reported that his 
right heel was still extremely painful.  He reported that an 
injection to his left heel by a private podiatrist had 
provided 95 percent relief.  On examination there was 
paresthesia of the right heel upon ambulation.  The 
assessment was status post right heel spur surgery, 60 days.  
An injection of the right heel was planned.  In April 1996, 
the veteran again complained of very painful bilateral heels, 
left greater than right.  He had paresthesia upon ambulation 
and extreme pain on palpation of bilateral plantar heels.  
The impression was symptomatic heel spurs.  In May 1996, the 
veteran was seen for orthotic casting secondary to heel spur 
syndrome.  Pain was elicited on deep palpation of the medial 
calcaneal tubercle bilaterally.  The veteran was referred to 
physical therapy for a consultation, which took place in June 
1996.  The examiner noted that the veteran underwent excision 
of a heel spur and plantar fasciotomy of the right foot in 
February.  The right heel continued to be painful all the 
time, with pain increased by weight bearing, when he also 
experienced right knee pain.  On examination, the veteran had 
a markedly antalgic gait.  There were small incisions on the 
medial aspect and plantar surface of the right heel which 
were exquisitely tender to palpation.  Lower extremity 
strength was within normal limits, and deep tendon reflexes 
were equal and active.  The impression was status post 
excision of bone spur and plantar fasciotomy, right foot. 

In June 1996, the veteran reported that his heel hurt in the 
morning and got worse as the day went on.  He received 
orthotics the previous week, and he was not wearing them at 
work for unknown reasons.  He reported that he had not been 
stretching his foot.  He took Motrin for pain.  On 
examination, there was pain on deep palpation of the heel.  
Heel spur syndrome was diagnosed.  On follow-up in July 1996, 
the veteran reported that he was feeling "okay" because he 
had physical therapy twice a week, and it had helped.  He 
stated that he was 60 percent better.  He had been wearing 
his orthotic inserts.  He said that he stood on his feet a 
lot, which was when it hurt, and it helped to sit down.  On 
examination, there was no pain upon palpation of the medial 
band of the right plantar fascia with dorsiflexion of the 
digits.  There was no pain on lateral/medial compression of 
the calcaneus.  There was no pain with ankle dorsiflexion.  
There was pain on palpation of the plantar heel.  The 
assessment was heel spur syndrome, and the plan was to 
continue physical therapy.

A note dated in August 1996 indicated that the veteran, who 
worked in maintenance at the post office, stated he had no 
improvement with nine physical therapy treatments and that he 
was in continuous pain in his right heel and plantar aspect 
of his foot.  Pain was increased by weight-bearing.  An 
additional three treatments were planned.  Later in August, 
the veteran reported that he had considerably decreased pain 
in the right foot since his surgery.  On examination, the 
only positive finding was pain on palpation of the medial 
calcaneal tubercle.  

The veteran testified at a personal hearing in October 1996 
concerning the condition of his foot.  He stated that he 
received injections for the pain caused by the bone spur at 
the VAMC in Miami and that he wore special inserts in his 
shoe in an attempt to alleviate the pain.  He further 
testified that the condition prevented him from jogging and 
playing basketball, which he frequently did prior to the 
onset of the pain.  Moreover, he stated that the condition 
forced him to slow down his pace as a custodian for the 
postal service and also required him to take frequent breaks 
during his work.

In November 1996, the veteran was seen following two more 
months of physical therapy.  On examination, the plantar area 
was painful, more toward the right calcaneus, which appeared 
to be swollen.  There was slight tightness on palpation.  
More aggressive treatment was planned.  On a follow-up in 
podiatry service in December 1996, the veteran stated that 
the pain in his heel was still bad and was worse in the 
morning.  There was pain on palpation of the plantar aspect 
of the heel.  

In January 1997, the veteran reported that he had no relief 
with physical therapy and exercises.  On examination, all 
epicentric sensation was intact distally in toes 1-10.  There 
was noted pain with palpation of the plantar heel.  Muscle 
strength of all groups of the lower extremity was 5/5.  There 
was no crepitus with range of motion testing of the ankle or 
joints of the feet.  On follow-up with podiatry service in 
March 1997, the veteran's complaints and physical examination 
findings continued to be substantially the same.  In May 
1997, the veteran reported that he had received night splints 
two weeks previously, and they helped him.  Physical 
examination and assessment remained consistent with previous 
visits.

The RO granted the veteran a 100 percent disability rating 
from February to April 1996 under 38 C.F.R. § 4.30 during his 
recovery.  The veteran has not disagreed with this rating.

In August 1997 the veteran underwent a VA podiatry 
examination.  The examiner reported that the veteran took 
alprazolam and Motrin for foot pain.  The veteran gave a 
history of endoscopic plantar fasciotomy of the right foot 
performed in February 1996.  Further, he complained of 
morning pain upon arising that worsened during work, which 
the examiner opined as being consistent with post-static 
dyskinesia.  The examiner noted tenderness to palpation of 
the right calcaneus medial tuberosity.  The veteran's gait 
was noted as being "slightly antalgic with a quick component 
on the right side, indicating some discomfort and difficulty 
in the posterior medial calcaneal area of the right foot."  
The examiner further stated that the range of motion of the 
veteran's ankle was within normal limits.  The veteran was 
described as having approximately 10 degrees of dorsiflexion 
with his legs extended and approximately 35 to 40 degrees of 
plantar flexion with the legs extended.  He was also able to 
stand and squat without any extreme difficulty and supinate, 
pronate, toe rise, heel rise, and walk on his toes and heels 
without any difficulty at all.  Weightbearing x-rays revealed 
a right medial tuberosity that the examiner described as 
"quite large" measuring 4 to 5 mm.  Based on these 
observations the examiner diagnosed heel spur syndrome right 
foot, symptomatic, and post-static dyskinesia, right greater 
than left.  

Subsequent to the examination, the veteran submitted an 
additional entry from his VA medical records dated in January 
1998.  The veteran reiterated his consistent complaint of 
pain, stating that the surgery relieved the pain for one 
month before it returned.  The veteran made a request for new 
inserts for his shoes at that time.  The examiner reported 
palpable pain on the lateral border of the right calcaneus 
and prescribed Motrin and Tylenol for the veteran's pain.  
The diagnosis was heel spur syndrome, plantar fasciitis.


II.  Legal Analysis

The veteran appealed the initial assignment by the RO of a 
noncompensable rating for his service-connected right 
calcaneal bone spur.  Accordingly, his claim for a 
compensable rating for his service-connected disability is a 
well-grounded claim.  Shipwash v. Brown, 8 Vet. App. 218, 224 
(1995) (holding that when a claimant is awarded service 
connection for a disability and subsequently appeals the 
initial assignment of a rating for that disability the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open). 

The RO provided the veteran appropriate VA examinations.  
There is no indication of additional treatment records that 
the RO failed to obtain, and sufficient evidence is of record 
to rate the veteran's service-connected disability properly.  
Therefore, no further assistance to the veteran is required 
to comply with the duty to assist mandated by 38 U.S.C.A. 
§ 5107(a).  Murphy v. Derwinski, 1 Vet. App. 78 (1990); 
Littke v. Derwinski, 1 Vet. App. 90 (1990).

This appeal being from the initial rating assigned to a 
disability upon awarding service connection, the entire body 
of evidence is for equal consideration.  Consistent with the 
facts found, the rating may be higher or lower for segments 
of the time under review on appeal, i.e., the rating may be 
"staged."  Fenderson v. West, 12 Vet. App. 119 (1999); cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (where an 
increased rating is at issue, the present level of the 
disability is the primary concern).  Such staged ratings are 
not subject to the provisions of 38 C.F.R. § 3.105(e), which 
generally requires notice and a delay in implementation when 
there is proposed a reduction in evaluation that would result 
in reduction of compensation benefits being paid.  Fenderson, 
12 Vet. App. at 126.  The veteran's appeal of the original 
grant of service connection rendered the April 1994 rating 
decision non-final, and the Board here considers all 
evidence, from service forward, in determining the 
appropriate evaluations.  The veteran has taken no issue with 
the temporary 100 percent evaluation or its duration, and the 
Board will not disturb that rating.

The RO did not specifically consider staged ratings.  Before 
the Board may execute a staged rating of the appellant's 
disability, it must be determined that there is no prejudice 
to the appellant to do so without remand to the RO for that 
purpose.  Bernard v. Brown, 4 Vet. App. 384, 389 (1993).  The 
RO did, however, grant a temporary total rating based on the 
need for convalescence from surgery for the service-connected 
condition, and it has addressed, at each stage since the 
appeal from the original rating, the appropriate disability 
evaluation to be applied as evidenced by the medical 
evidence.  As the regulations and rating criteria to be 
applied are the same, and as the Board decision herein is 
favorable to the appellant, the Board finds no prejudice to 
the appellant in considering the issue as one of entitlement 
to a higher rating on appeal from the initial grant of 
service connection.

The RO, in effect, considered whether the facts showed that 
the veteran was entitled to a higher disability rating for 
this condition for any period of time since his original 
claim.  The appellant has been provided appropriate notice of 
the pertinent laws and regulations and has had his claim of 
disagreement with the original ratings properly considered 
based on all the evidence of record.   In the particular 
circumstances of this case, the Board sees no prejudice to 
the veteran in recharacterizing the issue on appeal to 
properly reflect his disagreement with the initial disability 
evaluation assigned to his service-connected right calcaneal 
bone spur.  It would be pointless to remand the veteran's 
claim in order to instruct the RO to issue a SSOC that 
correctly identified the issue on appeal.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).

A.  General Rating Considerations

In general, disability evaluations are determined by the 
application of a schedule of ratings that represent, as far 
as can be practicably be determined, the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4 
§ 4.1.  Separate diagnostic codes identify the various 
disabilities.

In evaluating the claim for a higher initial evaluation, the 
Board compares the medical evidence of record with the 
criteria in the Schedule for Rating Disabilities.  An 
evaluation of the disability must include consideration of 
the functional impairment of the veteran's ability to engage 
in ordinary activities, including employment, and the effect 
of pain on functional abilities.  38 C.F.R. §§ 4.10, 4.40, 
4.45, 4.59 (1998).  Furthermore, the Court has held that VA 
must consider the applicability of regulations relating to 
pain.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1993).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  It 
is essential that the examination on which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements.  The functional 
loss may be due to absence of part, or all, of the necessary 
bones, joints or muscles, or associated structures, or to 
deformity, adhesions, pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of the skin, absence of 
normal callosity or the like.  38 C.F.R. § 4.40 (1998).

Joint disabilities are measured by their reductions of 
movements in different planes.  The factors to be considered 
are: (a) Less movement than normal (due to ankylosis, 
limitation or blocking, adhesions, tendon-tie-up contracted 
scars, etc.).  (b) More movement than normal (from flail 
joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.).  (c) Weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.).  (d) Excess fatigability.  (e) 
Incoordination or impaired ability to execute movements 
smoothly.  (f) Pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight 
bearing are related considerations.  38 C.F.R. § 4.45 (1998).

Where there is a question of which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).  Any reasonable doubt 
regarding the degree of disability will be resolved in the 
favor of the veteran.  38 C.F.R. § 4.3 (1998).  In DeLuca v 
Brown, 8 Vet. App. 202 (1995), the Court held that codes that 
provide a rating solely on the basis of loss of range of 
motion must consider 38 C.F.R. §§  4.40 and 4.45 (regulations 
pertaining to functional loss and factors of joint disability 
attributable to pain).  To the extent possible, the degree of 
additional loss due to pain, weakened movement, excess 
fatigability, or incoordination should be noted.

The veteran's service-connected right calcaneal bone spur is 
currently rated as noncompensable under Diagnostic Code 5015, 
which rates new, benign growths of bones based on limitation 
of motion of the affected parts.  38 C.F.R. § 4.71a, 
Diagnostic Code 5015 (1998).  The ankle joint is potentially 
affected by the heel spur.  Limitation of motion of the ankle 
is evaluated under Diagnostic Code 5271, which requires  
moderate limitation for a 10 percent rating, and marked 
limitation for a 20 percent rating.  Additionally, the loss 
of normal excursion, speed, strength, coordination, and 
endurance of the affected part must be considered.  38 C.F.R. 
§ 4.40 (1998).

B.  Rating from November 1993 to October 1995

When the RO granted the veteran a noncompensable evaluation, 
the evidence of record showed that the veteran reported pain 
on the bottom of his right foot and that he reported limping 
at times.  He reported on his VA examination in December 1993 
that he had missed some time from his work as a printer, but 
it was attributed to a sinus condition, and not to his right 
foot disorder.  No limitation of motion was indicated, and no 
pain on palpation was indicated.  The bone spur of the right 
heel was diagnosed on x-ray and examination.  There is no 
evidence of any treatment or complaints related to the right 
heel spur following service until August 1994, at which time 
the veteran sought private treatment on two occasions.  
Although pain in both heels was indicated, the treatment 
notes at that time showed that the veteran's left heel (which 
is not service connected) caused him more pain than the 
service-connected right heel.  The records do indicate 
problems with pain on walking.  The veteran received local 
injections for the pain.  There are no further treatment 
records for the right foot from the end of August 1994 until 
October 1995, at which time the veteran saw Dr. Golden with a 
painful and swollen right heel, with trigger spots and muscle 
spasm.  Thereafter, Dr. Golden reported that the veteran's 
heel condition affected his ability to do work on his feet 
for a length of time, and the veteran underwent surgery in 
February 1996.

Examining the evidence from the initial examination in 
December 1993, at which time the veteran's complaints were 
minimal, and the only positive finding on the examination was 
that a heel spur did exist, the preponderance of the evidence 
is against a higher evaluation than the noncompensable one 
assigned by the RO.  The veteran had sought no treatment 
since his initial complaints in service in January 1987, and 
he had not even filed a claim for service connection.  
Clearly, his functional limitation because of the right heel 
spur was negligible.  In every instance where the schedule 
does not provide a zero percent evaluation for a diagnostic 
code, a zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  
38 C.F.R. § 4.31 (1998).  There being no evidence of 
functional limitation, limitation of motion, or interference 
in any way with the veteran's activities by the right heel 
spur, the preponderance of the evidence is against a higher 
evaluation than noncompensable at the date of the initial 
grant of service connection.

Thereafter, the first evidence of a need for treatment or of 
interference with functional ability came in the August 1994 
private treatment records.  Those treatment records provide 
no basis for assignment of a higher evaluation, as they 
appear to represent an isolated complaint, related primarily 
to the veteran's non-service connected left foot, and 
apparently relieved by treatment and local injection, as 
there were no further complaints in the remainder of that 
doctor's records through January 1995.


C.  Rating from October 1995 to February 1996

As of October 1995, it is clear that the veteran experienced 
an increase in disability.  He had a flare-up in which his 
right plantar heel was swollen tight, he had trigger points, 
muscle spasm, and pain with walking, standing, or upon 
arising.  These complaints were treated conservatively, but 
the veteran subsequently underwent his heel surgery in 
February 1996.

The Board finds that the evidence from early October 1995 
clearly shows that the veteran's right calcaneal spur was 
significantly symptomatic and impaired functional ability.  
There is no indication of limitation of motion, but the pain 
interfered with walking and standing.  Furthermore, there 
were objective indications of significantly greater 
symptomatology than the veteran had previously experienced.  
Accordingly, the Board finds that the functional limitation 
reflected in the treatment records from the beginning of 
October to the veteran's surgery in February 1996 is 
comparable with marked limitation of motion under Diagnostic 
Code 5271, and that the evidence therefore supports the award 
of a 20 percent evaluation during that time.  There is no 
higher evaluation available under Diagnostic Code 5271.

D.  Rating from April 1, 1996

Following the expiration of the veteran's temporary 100 
percent rating because of his convalescence, the evidence 
provided by the veteran's own accounts given in his medical 
reports is inconsistent.  At times, the veteran has reported 
that he experienced great relief of his symptoms following 
the surgery, and at times he reported little relief.  In June 
and July 1996, there was pain on palpation of the plantar 
heel, and not on motion or palpation of the plantar fascia or 
on lateral and medial compression of the calcaneus.  The 
veteran reported much relief with physical therapy.  In early 
August 1996, the veteran reported no relief from physical 
therapy, and later in August 1996, he reported that his foot 
pain had decreased considerable since his surgery.  The only 
positive finding at that time was pain on palpation of the 
medial calcaneal tubercle.

Thereafter, in November 1996, the right calcaneus appeared to 
be swollen, and there was slight tenderness on palpation, 
which was still indicated in December 1996.

On examination in August 1997, the veteran had no limitation 
of motion of the ankle.  However, he had suffered pain from 
his right calcaneal bone spur that was reportedly bad upon 
arising in the morning after rest ("post-static 
dyskinesia"), improved, and then worsened from use during 
the day.  The pain affects his gait.  He has consistently 
reported pain on standing or walking for long periods as he 
must do for his work as a custodian.  He has pain in the foot 
after rest.  The veteran's own account of the level of his 
pain and functional limitation is found by the Board to be 
less credible and less probative than the objective medical 
evidence, because the veteran has so inconsistently reported 
both the relief he has experienced following surgery and with 
physical therapy, variously reporting anywhere from 
significant relief to almost no relief.  Accordingly, the 
Board relies more on the objective medical evidence of the 
level of disability following the surgery.  

Although no limitation of motion of the right ankle is 
currently demonstrated on examination, there is credible 
evidence of interference with functional disability with 
ordinary and daily use, and a 10 percent rating, comparable 
to moderate limitation of motion is warranted.  The Board 
gives the benefit of the doubt to the veteran in assigning 
that rating for the entire period since the expiration of his 
temporary 100 percent evaluation, given his inconsistent 
accounts as to whether he was or was not achieving any relief 
as a result of the surgery and physical therapy.

However, because range of motion on examination is within 
normal limits, and the veteran is able to undertake all 
movements on examination (i.e., stand and squat without any 
extreme difficulty and supinate, pronate, toe rise, heel 
rise, and walk on his toes and heels without any difficulty 
at all), the veteran's functional limitation cannot be 
considered marked, as would be required for a 20 percent 
evaluation under Diagnostic Code 5271.  Nor does the one 
indication of slight tightness and possible swelling in 
November 1996 indicate that a higher evaluation would be 
warranted, as that finding has not been repeated since.

Consideration is also given to other diagnostic codes, 
although the veteran's specific condition does have an 
applicable code requiring rating by reference to limitation 
of motion.  However, because the primary manifestation of the 
veteran's disability is pain, on prolonged use and after 
rest, the Board notes that anterior metatarsalgia (i.e., pain 
and tenderness in the metatarsal region, Dorland's 
Illustrated Medical Dictionary 1017 (27th ed. 1988)), 
evaluated under Diagnostic Code 5279, warrants a maximum of 
10 percent for unilateral or bilateral involvement.  
Similarly, acquired flatfoot manifested in part by pain on 
manipulation and use, either bilateral or unilateral, 
warrants a 10 percent evaluation under Diagnostic Code 5276.  
The veteran does not have either of these conditions, and 
rating under these codes by analogy is not appropriate, as 
the veteran's new, benign bone growth has a specific code.  
They are cited here for the purpose of demonstrating that the 
veteran's demonstrable pain on use warrants the 10 percent 
rating herein assigned, even though he has no limitation of 
motion.


ORDER

Entitlement to a compensable evaluation for calcaneal bone 
spur, right foot, prior to October 1995, is denied.

Entitlement to a 20 percent evaluation for calcaneal bone 
spur, right foot, is granted, from October 1, 1995, to 
January 31, 1996, subject to the applicable regulations 
governing the payment of monetary benefits.


Entitlement to a 10 percent evaluation for calcaneal bone 
spur, right foot, is granted, from April 1, 1996, subject to 
the applicable regulations governing the payment of monetary 
benefits.  



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals



 

